EXHIBIT 10.61
 
CABOT MICROELECTRONICS CORPORATION
2012 OMNIBUS INCENTIVE PLAN


 
1.           PURPOSE
 
The purpose of this Cabot Microelectronics Corporation 2012 Omnibus Incentive
Plan (the "Plan") is to advance the interests of Cabot Microelectronics
Corporation (the "Company") and its stockholders by enhancing the Company's
ability to (a) attract and retain employees, directors, consultants and advisors
who are in a position to make significant contributions to the success of the
Company and its subsidiaries; (b) reward these individuals for these
contributions; (c) encourage these individuals to take into account the
short-term and long-term interests of the Company and its stockholders; and (d)
reward individuals who have contributed, or are expected to contribute, to the
Company's success, by providing them equity and cash incentives ("Awards").
 
2.           ADMINISTRATION
 
(a)           The Plan shall be administered by the Compensation Committee of
the Board of Directors (the "Board") of the Company (the "Committee").  The
Committee shall hold meetings at such times as the Committee shall deem
necessary for the proper administration of the Plan.  The Committee shall
consist of at least two directors of the Company, each of whom shall be a
"Non-Employee Director" as defined in Rule 16b-3(b)(3) promulgated under Section
16 of the Securities Exchange Act of 1934, as amended (the "1934 Act"), and (ii)
to the extent necessary for any Award intended to qualify as "qualified
performance-based compensation" under Section 162(m) of the Internal Revenue
Code of 1986, as amended (the "Code"), to so qualify, each member of the
Committee shall be an "outside director" (as defined in Section 162(m) and the
regulations promulgated thereunder).  Subject to applicable law, the Committee
may delegate its authority under the Plan to any other person or persons other
than with respect to grants to individuals subject to  Section 16 of the 1934
Act.
 
(b)           No member of the Committee shall be liable for any action, failure
to act, determination or interpretation made in good faith with respect to this
Plan or any transaction hereunder.  The Company hereby agrees to indemnify each
member of the Committee for all costs and expenses and, to the fullest extent
permitted by applicable law, any liability incurred in connection with defending
against, responding to, negotiating for the settlement of or otherwise dealing
with any claim, cause of action or dispute of any kind arising in connection
with any actions in administering this Plan or in authorizing or denying
authorization to any transaction hereunder.
 
(c)           Subject to the express terms and conditions set forth herein, the
Committee shall have the power from time to time:
 
(i)           to determine the employees of the Company, its subsidiaries and
affiliates ("Employees"), non-employee members of the board of directors of the
Company, its subsidiaries or affiliates ("Directors"), and consultants and
advisors of the Company or any of its subsidiaries ("Advisors"), to whom Awards
shall be granted under the Plan (any such individual, a "Participant") and the
number of shares of Stock subject to share-based Awards; to prescribe the terms
and conditions (which need not be identical) of each such Award, including with
respect to determining exercise prices, vesting conditions, restrictions on
transfer, and, to the extent consistent with the terms of the Plan, whether to
waive or modify such conditions (including to accelerate or waive vesting
conditions); and to make any amendment or modification to any Award Agreement
(as defined herein) consistent with the terms of the Plan;
 
(ii)           to construe and interpret the Plan and the Awards granted
hereunder; to establish, amend and revoke rules and regulations for the
administration of the Plan, including, but not limited to, correcting any defect
or supplying any omission, or reconciling any inconsistency in the Plan or in
any Award Agreement, in the manner and to the extent it shall deem necessary or
advisable; and otherwise to give full effect to the Plan;
 
(iii)           to exercise its discretion with respect to the powers and rights
granted to it as set forth in the Plan;
 
(iv)           to establish any "blackout" period that the Committee in its sole
discretion deems necessary or advisable; and
 
(v)           generally, to exercise such powers and to perform such acts as are
deemed by it necessary or advisable to promote the best interests of the Company
with respect to the Plan.
 
All decisions and determinations of the Committee in the exercise of the
foregoing powers shall be final, binding and conclusive upon the Company and its
subsidiaries and affiliates, all Participants, and all other persons claiming
any interest herein.
 
3.           EFFECTIVE DATE AND TERM OF PLAN
 
The Plan is effective as of January 16, 2012, the date of its adoption by the
Board (the "Effective Date"), subject to approval  by the Company's
stockholders.  No Award may be granted under the Plan after the tenth
anniversary of the Effective Date, but Awards previously granted may extend
beyond that date.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
4.           SHARES SUBJECT TO THE PLAN
 
(a)           Awards under the Plan shall consist of Restricted Stock, RSUs,
Options, SARs, Performance Shares, Performance Units, and Cash Incentive Awards
(each as defined and described in Section 6 below).
 
(b)           Subject to adjustment as provided in Section 8.6: (i) the maximum
number of shares of the Company's common stock, par value $.001 per share
("Stock"), subject to Awards that may be delivered under the Plan is 2,000,000,
plus any shares of Stock that are or become available under the Second Amended
and Restated Cabot Microelectronics Corporation 2000 Equity Incentive Plan, As
Amended and Restated September 23, 2008 (the "Prior Plan") on or after the date
the Plan is approved by the Company's stockholders; (ii) the maximum number of
shares of Stock and share equivalent units that may be granted during any
calendar year to any one Participant under Awards other than Options, SARs, or
Cash Incentive Awards, in the aggregate, is 300,000, which limit shall apply
regardless of whether the Award(s) are paid in Stock or cash; (iii) the maximum
number of shares of Stock and share equivalent units that may be granted during
any calendar year to any one Participant under Options and SARs, in the
aggregate, is 300,000; and (iv) in no event shall the Company issue more than
1,400,000 shares of Stock in the aggregate under Awards other than Options,
SARs, and Cash Incentive Awards under the Plan.  No awards shall be granted
under the Prior Plan following the date the Plan is approved by the Company's
stockholders.
 
(c)           Any Stock covered by an Award which is forfeited, canceled or
expires in whole or in part shall be deemed not to be delivered for purposes of
determining the maximum number of shares of Stock available for grants under the
Plan.  For purposes of determining the number of shares of Stock available for
grant under the Plan, (i) if the exercise price of an Option or Stock-settled
SAR (including any Option or Stock-settled SAR granted under the Prior Plan) is
satisfied by delivering shares of Stock to the Company (by either actual
delivery or by attestation), the total number of shares subject to such Option
or Stock-settled SAR shall be deemed delivered for purposes of determining the
maximum number of Shares available for delivery pursuant to Awards under the
Plan; (ii) shares subject to an Award of Options or Stock-settled SARs
(including any Option or Stock-settled SAR granted under the Prior Plan) that
are not delivered to a Participant because such shares are used to satisfy an
applicable tax withholding or exercise price obligation shall be deemed
delivered hereunder and shall not again be available for delivery in connection
with Awards; and (iii) shares subject to an Award other than an Option or
Stock-settled SAR (including an Award granted under the Prior Plan) that are not
delivered to a Participant because such shares are used to satisfy an applicable
tax withholding obligation shall not be deemed delivered hereunder and shall
again be available for delivery in connection with Awards. Shares purchased on
the open market using the cash proceeds from the exercise of an Option
(including any Option granted under the Prior Plan) shall not be added to the
shares of Stock available for delivery hereunder in determining the maximum
number of shares of Stock available for delivery pursuant to Awards under the
Plan.
 
(d)           In no event shall the Company issue ISOs (as defined herein) under
the Plan covering more than 1,750,000 shares of Stock, subject to adjustment as
provided in Section 8.6 to the extent that such adjustment would not affect the
qualification of such Awards as ISOs.
 
(e)           Awards granted through the assumption of, or in substitution or
exchange for, similar awards in connection with the acquisition of another
corporation or business entity shall not be counted for purposes of applying the
limitations of this Section on numbers of shares of Stock available for Awards
generally or any particular kind of Award under the Plan.
 
(f)           Stock delivered under the Plan may be either from authorized but
unissued Stock, from treasury shares or from shares of Stock purchased in
open-market transactions and private sales.
 
5.           ELIGIBILITY AND PARTICIPATION
 
Employees, Directors, and Advisors, who in the opinion of the Committee are in a
position to make a significant contribution to the success of the Company, its
subsidiaries and affiliates, are eligible to receive Awards under the Plan.  For
purposes of the Plan, "Service" means the provision of services to the Company
or its subsidiaries or affiliates in the capacity of (a) an Employee, (b) a
Director, or (c) an Advisor.  An "affiliate" for purposes of the Plan is an
entity that controls, is controlled by or is under common control with, the
Company.  A "subsidiary" for purposes of the Plan is an entity in which the
Company owns, directly or indirectly, equity interests possessing a majority of
the total combined voting power of all classes of equity.  The Committee will
from time to time select the Employees, Directors and/or Advisors who are to be
granted Awards.
 
6.           TYPES OF AWARDS
 
6.1.           RESTRICTED STOCK AND RESTRICTED STOCK UNITS.
 
(a)           Nature of Restricted Stock Awards.  An Award of restricted stock
entitles the recipient to acquire, at such time or times as the Committee may
determine, shares of Stock subject to the restrictions described in paragraph
(e) below ("Restricted Stock").
 
(b)           Nature of Restricted Stock Unit Awards.  An Award of restricted
stock units entitles the recipient to acquire, at such time or times as the
Committee may determine, shares of Stock subject to the restrictions described
in paragraph (e) below ("RSUs").  An RSU represents a contingent right to
receive a Share or an amount equivalent in value to a Share.
 
(c)           Payment for Restricted Stock Awards.  The Committee may require,
as a condition to an Award of Restricted Stock or RSUs, that a Participant
deliver to the Company a purchase price in any amount set by the Committee for
such Restricted Stock or RSUs.  In the discretion of the Committee, an Award
Agreement evidencing an Award of Restricted Stock or RSUs may permit the
Participant to pay some or all of the purchase price thereof, or to meet any
Withholding Requirements (as defined herein) to be met by the Participant in
connection therewith, in the form of a note from the Participant on such terms
as the Committee shall determine and to the extent permitted by law.  Such terms
may include forgiveness of all or a portion of any such note upon such
conditions as the Committee may specify.
 
(d)           Rights as a Stockholder.  A Participant who receives an Award of
Restricted Stock will have all the rights of a stockholder with respect to the
Stock, including voting and dividend rights, subject to the restrictions
described in paragraph (f) below and any other conditions imposed by the
Committee in the Award Agreement at the time of grant.  The Award Agreement
evidencing an Award of RSUs shall specify whether the Participant is entitled to
any voting rights or to receive any dividends on the shares of Stock underlying
the RSUs.  Subject to Section 8.2, an Award of Restricted Stock or RSUs may
provide for the right to receive Dividend Equivalents (as defined herein).
 
(e)           Restrictions.  The restrictions on each grant of Restricted Stock
or RSUs will lapse at such time or times, and on such terms and conditions
(including upon meeting pre-established performance goals), as the Committee may
specify.  Except as otherwise specifically provided by the Plan or by the
Committee in any particular case, until these restrictions lapse, neither
Restricted Stock nor RSUs may be sold, assigned, transferred, pledged or
otherwise encumbered or disposed of.  If the Participant's Service terminates
before such restrictions have lapsed, the Company shall have the right to
repurchase the Restricted Stock for the amount of any consideration (excluding
services) it received for the Restricted Stock plus, if the Committee shall so
determine, an amount equal to the Withholding Requirements met by the
Participant in connection with the sale of the Stock, or for such other
consideration as the Committee shall determine, including for no consideration
if no consideration other than services was paid for such Restricted Stock.
 
(f)           Deferral.  If a Participant so elects in accordance with such
procedures as the Committee may specify from time to time, in accordance with
the requirements of Section 409A of the Code and the interpretive guidance
thereunder ("Section 409A"), the delivery of Restricted Stock and, if the
deferral election so specifies, of the Dividend Equivalents with respect
thereto, shall be deferred until the date or dates specified in such election.
 
(g)           Section 83(b) Election.  If a Participant, in connection with the
acquisition of shares of Stock under the Plan or otherwise, makes an election
under Section 83(b) of the Code, such Participant shall notify the Company
within ten (10) days of filing notice of the election with the Internal Revenue
Service or other governmental authority, in addition to any filing and
notification required pursuant to regulations issued under Section 83(b) of the
Code or any other applicable provision.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
6.2.           OPTIONS.
 
(a)           Nature of Options.  An option is an Award entitling the recipient
on exercise thereof to purchase shares of Stock at a specified exercise price
(an "Option").  Both incentive stock options (as defined in Section 422 of the
Code) ("ISOs") and Options that are not ISOs may be granted under the Plan;
provided that the Committee may award ISOs only to Employees.
 
(b)           Exercise Price.  The exercise price of an Option shall be
determined by the Committee and set forth in an applicable Award Agreement;
provided, however, that the exercise price of an Option shall not be less than
the Fair Market Value of a share of the Stock on the date the Option is granted
(110% of the Fair Market Value of a share of Stock on the date of grant in the
case of an ISO granted to an Employee who owns (within the meaning of Section
422(b)(6) of the Code) stock possessing more than ten percent of the total
combined voting power of all classes of stock of the Company, or of a parent or
a subsidiary (such person, a "Ten Percent Stockholder")).  For purposes of this
Plan, "Fair Market Value" on any date means the closing sales price of the Stock
on such date on the principal national securities exchange on which the Stock is
listed or admitted to trading, or, if the Stock is not so listed or admitted to
trading, the average of the per share closing bid price and per share closing
asked price on such date as quoted on the National Association of Securities
Dealers Automated Quotation System ("Nasdaq") or such other market in which such
prices are regularly quoted, or, if there have been no published bid or asked
quotations with respect to shares on such date, the Fair Market Value shall be
the value established by the Board in good faith and in accordance with Section
409A and, in the case of an ISO, Section 422 of the Code.  Except for adjustment
as provided in Section 8.6, any outstanding Option (i) shall not be repriced;
(ii) shall not be canceled for the purpose of reissuing the Option to the
Participant at a lower exercise price; and (iii) in the case of an Option that,
at the time of cancellation, has an exercise price that exceeds the Fair Market
Value of the underlying share of Stock, shall not be canceled for the purpose of
exchanging the Option for any other Award and/or cash payment.
 
(c)           Duration of Options.  The latest date on which an Option may be
exercised will be the tenth anniversary of the date the Option was granted (five
years in the case of an ISO granted to a Ten Percent Stockholder), or such
earlier date as may have been specified by the Committee in the Award Agreement
at the time the Option was granted.
 
(d)           Exercise of Options.  An Option will become exercisable at such
time or times, and on such terms and conditions (including upon meeting
pre-established performance goals), as the Committee may specify in the Award
Agreement for such Option.  The Committee may at any time accelerate the time at
which all or any part of the Option may be exercised.  Subject to the next
following sentence, any exercise of an Option must be in writing, signed by the
proper person and delivered or mailed to the Company, accompanied by (i) any
documents required by the Committee and (ii) payment in full for the number of
shares for which the Option is exercised.  The exercise price for any Stock
purchased pursuant to the exercise of an Option may, if permitted under the
Award Agreement applicable to the Option, be paid in the following forms: (1)
cash; (2) the transfer, either actually or by attestation, to the Company of
shares of Stock that have been held by the Participant for at least six months
(or such lesser period as may be permitted by the Committee) prior to the
exercise of the Option, such transfer to be upon such terms and conditions as
determined by the Committee; (3) such other methods as the Committee makes
available to Participants from time to time; or (4) a combination thereof.  In
addition, Options may be exercised through a registered broker-dealer pursuant
to such cashless exercise procedures which are, from time to time, deemed
acceptable by the Committee.  Any shares of Stock transferred to the Company as
payment of the exercise price under an Option shall be valued at their Fair
Market Value on the day of exercise of such Option.  If requested by the
Committee, the Participant shall deliver the Award Agreement to the Secretary of
the Company who shall endorse thereon a notation of such exercise and return
such Award Agreement to the Participant. No fractional shares of Stock (or cash
in lieu thereof) shall be issued upon exercise of an Option, and the number of
shares of Stock that may be purchased upon exercise shall be rounded to the
nearest number of whole shares.
 
(e)           Exercise Limit.  To the extent that the aggregate Fair Market
Value (determined as of the date of the grant) of shares of Stock with respect
to which ISOs granted under the Plan and "incentive stock options" (within the
meaning of Section 422 of the Code) granted under all other plans of the Company
or its subsidiaries (in either case determined without regard to this Section
6.2(e)) are exercisable by a Participant for the first time during any calendar
year exceeds $100,000, such ISOs shall be treated as Options that are not
ISOs.  In applying the limitation in the preceding sentence in the case of
multiple Options, Options that are intended to be ISOs shall be treated as
Options which are not ISOs according to the order in which they were granted,
such that the most recently granted Options are first treated as Options that
are not ISOs.
 
(f)           ISO Exercise. An ISO must be exercised, if at all, within three
months after the Participant's termination of Service for a reason other than
death or Disability and within twelve months after the Participant's termination
of Service for death or Disability.  For purposes of this Plan, "Disability" is
defined as permanent and total disability within the meaning of Section 22(e)(3)
of the Code.
 
6.3.           STOCK APPRECIATION RIGHTS.
 
(a)           Nature of Stock Appreciation Rights.  A stock appreciation right
is an Award entitling the recipient to receive upon exercise thereof payment of
an amount determined by multiplying the excess of the Fair Market Value of a
share of Stock on the date of exercise over the exercise price of the SAR, by
the number of shares of Stock with respect to which the SAR is exercised (a
"SAR").  The payment upon exercise of a SAR may be made in Stock, cash, or a
combination of Stock and cash, as specified in the applicable Award Agreement.
 
(b)           Exercise Price.  The exercise price of a SAR shall be determined
by the Committee and set forth in an applicable Award Agreement; provided,
however, that the exercise price of a SAR shall not be less than the Fair Market
Value of a share of the Stock on the date the SAR is granted.   Except for
adjustment as provided in Section 8.6, any outstanding SAR (i) shall not be
repriced; (ii) shall not be canceled for the purpose of reissuing the SAR to the
Participant at a lower exercise price; and (iii) in the case of a SAR that, at
the time of cancellation, has an exercise price that exceeds the Fair Market
Value of the underlying share of Stock, shall not be canceled for the purpose of
exchanging the SAR for any other Award and/or cash payment.
 
(c)           Duration of SARs.  The latest date on which a SAR may be exercised
will be the tenth anniversary of the date the SAR was granted, or such earlier
date as may have been specified by the Committee in the Award Agreement at the
time the SAR was granted.
 
(d)           Exercise of SARs.  A SAR will become exercisable at such time or
times, and on such terms and conditions (including upon meeting pre-established
performance goals), as the Committee may specify in the Award Agreement for such
SAR.  The Committee may at any time accelerate the time at which all or any part
of the SAR may be exercised.  Any exercise of a SAR must be in writing, signed
by the proper person and delivered or mailed to the Company, accompanied by any
documents required by the Committee.  If requested by the Committee, the
Participant shall deliver the Award Agreement to the Secretary of the Company
who shall endorse thereon a notation of such exercise and return such Award
Agreement to the Participant. No fractional shares of Stock (or cash in lieu
thereof) shall be issued upon exercise of a SAR, and the number of shares of
Stock that may be acquired upon exercise shall be rounded to the nearest number
of whole shares.
 
6.4.           PERFORMANCE SHARES AND PERFORMANCE UNITS.
 
(a)           Nature of Performance Shares and Performance Units.  A performance
share is an Award with an initial value equal to the Fair Market Value of a
share of Stock on the date of grant (a "Performance Share"), and a performance
unit is an Award with an initial value determined by the Committee on the date
of grant (a "Performance Unit"), in each case, that entitles the recipient to
receive payment upon the attainment of performance goals and other terms and
conditions determined by the Committee.  Payment of Performance Shares or
Performance Units may be made in Stock, cash, or a combination of Stock and
cash, as specified in the applicable Award Agreement.  In no event shall the
amount of a Performance Unit payable to any Participant that is not denominated
in shares of Stock and that is designed to qualify for the performance-based
exception from the tax deductibility limitations of Section 162(m) of the Code
exceed $5,000,000 for any calendar year.
 
(b)           Performance Goals.  The Committee shall determine the number of
Performance Shares or Performance Units, the length of the performance period,
and the other terms and conditions of each Award.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
6.5.           CASH INCENTIVE AWARDS.
 
(a)           Nature of Cash Incentive Awards.  A cash incentive award is an
Award denominated in cash that entitles the recipient to an amount (payable in
cash or a share-based Award as described below) upon the attainment of
performance goals and other terms and conditions determined by the Committee,
which may include annual performance goals and periods (“Cash Incentive Award”);
provided, however, that in no event shall the amount of a Cash Incentive Award
payable to any Participant that is designed to qualify for the performance-based
exception from the tax deductibility limitations of Section 162(m) of the Code
in accordance with Section 9 exceed $5,000,000 for any calendar year (whether
payable in cash or in the form of a share-based Award).  A Cash Incentive Award
may be satisfied in cash or, if the Committee so determines, by a grant of
share-based Awards under the Plan with such terms and conditions as the
Committee determines, or a combination of cash or share-based Awards.  
 
(b)           Performance Goals.  The Committee shall determine the amount of
the Cash Incentive Award, the length of the performance period, and the terms
and conditions of each Cash Incentive Award, including the form of payment.
 
6.6           SUBSTITUTE AWARDS.
 
(a)           In connection with any acquisition by the Company or any of its
subsidiaries, the Committee may grant Awards to persons who became Employees,
Directors or Advisors in connection with such acquisition in substitution for
equity incentives held by them in the seller or acquired entity.  In such case
the Committee may set the prices and other terms of the substitute Awards at
such amounts and in such manner as it, in its sole discretion, deems appropriate
to preserve for the Participants the economic values of the equity incentives
for which such Awards are substitutes (as determined by the Committee in its
sole discretion) or otherwise to provide such incentives as the Committee may
determine are appropriate.
 
(b)           Unless required by applicable law, any substitute Awards granted
pursuant to Section 6.6 shall not count toward the share limitations set forth
in Section 4.
 
7.           EVENTS AFFECTING OUTSTANDING AWARDS
 
7.1.           TERMINATION OF SERVICE.
 
Unless otherwise set forth in an Award Agreement, an Award shall immediately
terminate on the date a Participant's Service terminates, and (a) any Options or
SARs held by a Participant shall not be exercisable and all rights of the
Participant with respect thereto shall immediately terminate, (b) any shares of
Restricted Stock or RSUs with respect to which the restrictions have not lapsed
shall be immediately forfeited and must be transferred to the Company in
accordance with Section 6.1, and (c) any Performance Shares, Performance Units
or Cash Incentive Awards shall be immediately forfeited.
 
7.2           TERMINATION OF AWARD.
 
The Company may terminate, cancel, rescind, recover, or revoke an Award
immediately under certain circumstances, including, but not limited to a
Participant's:
 
(a)           actions constituting "Cause", which shall have the meaning
provided under an employment, consulting or other agreement between a
Participant and the Company, or if there is no such meaning provided under such
agreement or no such agreement, shall include, but not be limited to, the: (i)
conviction of or entering a plea of guilty or nolo contendere with respect to a
crime, whether or not connected with the Company; (ii) commission of any act of
fraud with respect to the Company; (iii) theft, embezzlement or misappropriation
of any property of the Company; (iv) excessive absenteeism (other than as
resulting from Disability); (v) failure to observe or comply with any Company
work rules, policies, procedures, guidelines or standards of conduct which the
Company has adopted for the regulation of the general conduct of its employees,
as generally known to the employees of the Company or evidenced by the terms of
any employee handbook, written memorandums or written policy statements; (vi)
continued willful refusal to carry out and perform the material duties and
responsibilities of a Participant's position, excluding nonperformance resulting
from Disability; or (vii) any other conduct or act determined to be injurious,
detrimental or prejudicial to any interest of the Company (in each case as
determined in good faith by the Company);
 
(b)           rendering of services for a competitor prior to, or within six (6)
months after, the exercise of any Option or SAR or the termination of
Participant's Service with the Company;
 
(c)           unauthorized disclosure of any confidential/proprietary
information of the Company to any third party;
 
(d)           failure to comply with the Company's policies regarding the
identification, disclosure and protection of intellectual property;
 
(e)           violation of the Proprietary Rights Agreement/Cabot
Microelectronics Corporation Employee Confidentiality, Intellectual Property and
Non-Competition Agreement for Employees signed by the Participant; or
 
(f)           violation of the Cabot Microelectronics Corporation Code of
Business Conduct, including those provisions related to financial reporting.
 
The existence of any such circumstances shall be determined in good faith by the
Company.
 
In the event of any termination, cancellation, rescission, recovery, or
revocation, the Participant shall return to the Company any Stock received
pursuant to an Award, or pay to the Company the amount of any gain realized on
the sale of any such Stock, in such manner and on such terms and conditions as
may be required, and the Company shall be entitled to set off against the amount
of any such gain any amount owed to the Participant by the Company.  To the
extent applicable, the Company will refund to the Participant any amount paid
for such Stock, including Withholding Requirements.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
7.3           CHANGE IN CONTROL.
 
The Committee shall have the discretion to provide in applicable Award
Agreements that, in the event of a "Change in Control" (as defined in Appendix
A) of the Company, the following provisions will apply:
 
(a)           Each outstanding Option or SAR (or such lesser portion of each
Option or SAR as is set forth in an applicable Award Agreement) will immediately
become exercisable in full.
 
(b)           Each outstanding share of Restricted Stock or RSU (or such lesser
number of shares as is set forth in an applicable Award Agreement) will
immediately become free of the restrictions.
 
(c)           The vesting of each Performance Share, Performance Unit, or Cash
Incentive Award will immediately be accelerated, and the Participant will be
paid in cash, Stock, or other property, as determined by the Committee, within
thirty (30) days after the effective date of the Change in Control, a pro rata
amount based on assumed achievement of all relevant performance measures at
target levels, and upon the length of time within the applicable performance
period that elapsed prior the effective date of the Change in Control; provided,
however, that if the Committee determines that actual performance to the
effective date of the Change in Control exceeds target levels, the prorated
payouts will be made at levels commensurate with the actual performance
(determined by extrapolating the actual performance to the end of the applicable
performance period).
 
(d)           In the event of a Change in Control that is a merger or
consolidation in which the Company is not the surviving corporation or that
results in the acquisition of substantially all the Company's outstanding Stock
by a single person or entity or by a group of persons or entities acting in
concert, or in the event of a sale or transfer of all or substantially all of
the Company's assets (a "Covered Transaction"), the Committee shall have the
discretion to provide for the termination of all outstanding Options or SARs as
of the effective date of the Covered Transaction; provided, that, if the Covered
Transaction follows a Change in Control or would give rise to a Change in
Control, no Option or SAR will be so terminated (without the consent of the
Participant) prior to the expiration of twenty (20) days following the later of
(i) the date on which the Option or SAR became fully exercisable and (ii) the
date on which the Participant received written notice of the Covered
Transaction.
 
8.           GENERAL PROVISIONS
 
8.1.           DOCUMENTATION OF AWARDS.
 
Awards may be evidenced by written instruments prescribed by the Committee from
time to time (each such instrument, an "Award Agreement").  Award Agreements may
be in the form of agreements, to be executed by both the Participant and the
Company, or certificates, letters or similar instruments, acceptance of which
will evidence agreement to the terms thereof and hereof.
 
8.2.           RIGHTS AS A STOCKHOLDER; DIVIDEND EQUIVALENTS.
 
Except as specifically provided by the Plan, the receipt of an Award will not
give a Participant rights as a stockholder, and the Participant will obtain such
rights, subject to any limitations imposed by the Plan or the Award Agreement,
only upon actual receipt of Stock.  However, the Committee may, on such
conditions as it deems appropriate, provide in an Award Agreement that a
Participant will receive a benefit in lieu of cash dividends that would have
been payable on any or all Stock subject to the Participant's Award had such
Stock been outstanding.  Without limitation, the Committee may provide for
payment to the Participant of amounts representing dividends on such Award
(other than Options and SARS) (such amounts, "Dividend Equivalents"), either
currently or in the future, or for the investment of such amounts on behalf of
the Participant; provided that the Committee shall design such payment to be
exempt from or, in the alternative, comply with Section 409A; provided, further,
that with respect to performance-based Awards, Dividend Equivalents shall not be
paid until vesting (if any) of such Awards.
 
8.3           CONDITIONS ON DELIVERY OF STOCK.
 
The Company will not be obligated to deliver any shares of Stock, whether by
electronic book entry or in certificate form, pursuant to the Plan or to remove
any restriction from shares of Stock previously delivered under the Plan (a)
until all conditions of the Award have been satisfied or removed, (b) until, in
the opinion of the Company's counsel, all applicable federal and state laws and
regulations have been complied with, (c) if the outstanding Stock is at the time
listed on any stock exchange, until the shares to be delivered have been listed
or authorized to be listed on such exchange upon official notice of notice of
issuance and (d) until all other legal matters in connection with the issuance
and delivery of such shares have been approved by the Company's counsel.  If the
sale of Stock has not been registered under the Securities Act of 1933, as
amended, the Company may require, as a condition to exercise of the Award, such
representations or agreements as counsel for the Company may consider
appropriate to avoid violation of such Act and may require that the certificates
evidencing such Stock bear an appropriate legend restricting transfer.
 
8.4.           TAX WITHHOLDING.
 
(a)           The Company may withhold from any payment made pursuant to an
Award an amount as may be necessary and sufficient to satisfy all minimum
federal, state, local, and other applicable tax withholding requirements (the
"Withholding Requirements").
 
(b)           The Committee will have the right to require that the Participant
or other appropriate person remit to the Company an amount sufficient to satisfy
the Withholding Requirements, or make other arrangements satisfactory to the
Committee with regard to such requirements, prior to the delivery of any
Stock.  If and to the extent that any such withholding is required, the
Committee may permit the Participant or such other person to elect at such time
and in such manner as the Committee provides to have the Company hold back from
the shares to be delivered, or to deliver to the Company, Stock having a value
calculated to satisfy the Withholding Requirements.
 
(c)           With respect to the exercise of ISOs, the Committee may require as
a condition of exercise that the person exercising the ISO agree (i) to inform
the Company promptly of any disposition of Stock received upon exercise of the
ISO, and (ii) if the Company determines that it could be liable for Withholding
Requirements with respect to a disposition of the Stock received upon exercise,
to give such security as the Committee deems adequate to meet the potential
liability of the Company for the Withholding Requirements and to augment such
security from time to time in any amount reasonably deemed necessary by the
Committee to preserve the adequacy of such security.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
8.5.           NONTRANSFERABILITY OF AWARDS.
 
No Award shall be transferable by a Participant otherwise than by will or by the
laws of descent and distribution or, except in the case of an ISO, pursuant to a
domestic relations order (within the meaning of Rule 16a-12 promulgated under
the Exchange Act), and an Option or SAR shall be exercisable during the lifetime
of such Participant only by such Participant or such Participant's executor or
administrator or by the person or persons to whom the Option or SAR is
transferred by will or the applicable laws of descent and distribution (such
person, the Participant's "Legal Representative").  Notwithstanding the
foregoing sentence, the Committee may in a manner consistent with applicable law
set forth in an Award Agreement evidencing an Award (other than an ISO) that the
Award may be transferred to members of the Participant's immediate family, to
trusts solely for the benefit of such immediate family members and to
partnerships in which such family members and/or trusts are the only partners,
and for purposes of this Plan, such a transferee of an Award shall be deemed to
be the Participant.  For this purpose, "immediate family" shall refer only to
the Participant's spouse, parents, children, stepchildren and grandchildren and
the spouses of such parents, children, stepchildren and grandchildren.  The
terms of an Award shall be final, binding and conclusive upon the beneficiaries,
executors, administrators, heirs and successors of the Participant.
 
8.6.           ADJUSTMENTS IN THE EVENT OF CERTAIN TRANSACTIONS.
 
In the event of a merger, consolidation, acquisition of property or shares,
stock rights offering, liquidation, disaffiliation of a subsidiary or affiliate,
or similar event affecting the Company or any of its subsidiaries (each, a
“Corporate Transaction”), the Committee or the Board may in its discretion make
such substitutions or adjustments as it deems appropriate and equitable to (i)
the aggregate number and kind of shares of Stock or other securities reserved
for issuance and delivery under the Plan, (ii) the various maximum limitations
set forth in Section 4 upon certain types of Awards and upon the grants to
individuals of certain types of Awards, (iii) the number and kind of shares of
Stock or other securities subject to outstanding Awards; and (iv) the exercise
price of outstanding Options and SARs.  In the event of a stock dividend, stock
split, reverse stock split, separation, spinoff, reorganization, extra-ordinary
dividend of cash or other property, share combination, or recapitalization or
similar event affecting the capital structure of the Company (each, a “Share
Change”), the Committee or the Board shall make such substitutions or
adjustments as it deems appropriate and equitable to (A) the aggregate number
and kind of shares of Stock or other securities reserved for issuance and
delivery under the Plan, (B) the various maximum limitations set forth in
Section 4 upon certain types of Awards and upon the grants to individuals of
certain types of Awards, (C) the number and kind of shares of Stock or other
securities subject to outstanding Awards; and (D) the exercise price of
outstanding Options and SARs.  In the case of Corporate Transactions, such
adjustments may include, without limitation, (1) the cancellation of outstanding
Awards in exchange for payments of cash, property or a combination thereof
having an aggregate value equal to the value of such Awards, as determined by
the Committee or the Board in its sole discretion (it being understood that in
the case of a Corporate Transaction with respect to which stockholders of Stock
receive consideration other than publicly traded equity securities of the
ultimate surviving entity, any such determination by the Committee that the
value of an Option or SAR shall for this purpose be deemed to equal the excess,
if any, of the value of the consideration being paid for each share of Stock
pursuant to such Corporate Transaction over the exercise price of such Option or
SAR shall conclusively be deemed valid), provided, that in the event of the
cancellation of such Awards pursuant to this clause (1), the Awards shall vest
in full immediately prior to the consummation of such Corporate Transaction;
(2) the substitution of other property (including, without limitation, cash or
other securities of the Company and securities of entities other than the
Company) for the shares of Stock subject to outstanding Awards; and (3) in
connection with any disaffiliation of a subsidiary or affiliate, arranging for
the assumption of Awards, or replacement of Awards with new awards based on
other property or other securities (including, without limitation, other
securities of the Company and securities of entities other than the Company), by
the affected subsidiary, affiliate, or division or by the entity that controls
such subsidiary, affiliate, or division following such disaffiliation of a
subsidiary or affiliate (as well as any corresponding adjustments to Awards that
remain based upon Company securities).
 
8.7.           PARTICIPANT'S RIGHTS.
 
Neither the adoption of the Plan nor the grant of Awards will confer upon any
person any right to continued employment or Service with the Company or any
subsidiary or affiliate or affect in any way the right of the Company any
subsidiary or affiliate to terminate an employment or Service relationship at
any time.
 
8.8.           PAYMENT FOR STOCK; LOANS.
 
Stock awarded under this Plan as Restricted Stock or received upon exercise of
an Option or SAR may be paid for with such legal consideration as the Committee
may determine.  If and to the extent authorized by the Committee and permitted
by applicable law, the Company may permit Participants to pay for Stock with
promissory notes, and may make loans to Participants of all or a portion of any
Withholding Requirements to be met in connection with the grant, exercise or
vesting of any Award. Any such extensions of credit may be secured by Stock or
other collateral, or may be made on an unsecured basis, as the Committee may
determine.
 
8.9.           SUCCESSORS.
 
All obligations of the Company under the Plan or any Award Agreement will be
binding on any successor to the Company, whether the existence of the successor
results from a direct or indirect purchase of all or substantially all of the
Company's shares, or a merger, consolidation, or otherwise.
 
8.10.           SEVERABILITY.
 
If any provision of the Plan is held illegal or invalid for any reason, the
illegality or invalidity will not affect the remaining parts of the Plan, and
the Plan will be construed and enforced as if the illegal or invalid provision
had not been included.
 
8.11.           REQUIREMENTS OF LAW.
 
The granting of Awards and the issuance of Share and/or cash payouts under the
Plan will be subject to all applicable laws, rules, and regulations, and to any
approvals by governmental agencies or national securities exchanges as may be
required.
 
8.12.           SECURITIES LAW COMPLIANCE.
 
As to any individual who is, on the relevant date, an officer, director or ten
percent beneficial owner of any class of the Company's equity securities that is
registered pursuant to Section 12 of the Exchange Act, all as defined under
Section 16 of the Exchange Act, transactions under this Plan are intended to
comply with all applicable conditions of Rule 16b-3 under the Exchange Act, or
any successor rule.  To the extent any provision of the Plan or action by the
Board fails to so comply, it will be deemed null and void, to the extent
permitted by law and deemed advisable by the Board.
 
8.13.           AWARDS TO FOREIGN NATIONALS AND EMPLOYEES OUTSIDE THE UNITED
STATES.
 
To the extent the Board deems it necessary, appropriate or desirable to comply
with foreign law or practice and to further the purposes of this Plan, the Board
may, without amending the Plan, (i) establish rules applicable to Awards granted
to Participants who are foreign nationals, are employed or providing Service
outside the United States, or both, including rules that differ from those set
forth in this Plan, and (ii) grant Awards to such Participants in accordance
with those rules that would require the application of the law of any other
jurisdiction.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
8.14.           GOVERNING LAW.
 
To the extent not preempted by federal law, the Plan and all agreements
hereunder will be construed and enforced in accordance with, and governed by,
the laws of the State of Delaware, without giving effect to its conflicts of
laws principles that would require the application of the law of any other
jurisdiction.  All references to statutory provisions and related regulatory
provisions used herein shall include any similar or successor provisions.  The
jurisdiction and venue for any disputes arising under, or any action brought to
enforce (or otherwise relating to), this Plan shall be exclusively in the courts
in the State of Illinois, County of Cook, including the Federal Courts located
therein (should Federal jurisdiction exist).
 
8.15           SECTION 409A COMPLIANCE.
 
(a)           Notwithstanding any provision of this Plan to the contrary, all
Awards made under this Plan are intended to be exempt from or, in the
alternative, comply with Section 409A and the interpretive guidance thereunder,
including the exceptions for stock rights and short-term deferrals.  The Plan
shall be construed and interpreted in accordance with such intent.  Each payment
under an Award shall be treated as a separate payment for purposes of Section
409A.  With respect to a Cash Incentive Award, the cash portion will be paid,
and the grant of any portion payable as a share-based Award will be awarded, not
later than March 15 of the calendar year following the calendar year in which
the applicable performance period ended.
 
(b)           If a Participant is a "specified employee" (as such term is
defined for purposes of Section 409A) at the time of his or her termination of
Service, no amount that is nonqualified deferred compensation subject to Section
409A and that becomes payable by reason of such termination of Service shall be
paid to the Participant (or in the event of the Participant’s death, the
Participant’s representative or estate) before the earlier of (i) the first
business day after the date that is six months following the date of the
Participant's termination of Service, and (ii) within 30 days following the date
of the Participant's death.  For purposes of Section 409A, a termination of
Service shall be deemed to occur only if it is a "separation from service"
within the meaning of Section 409A, and references in the Plan and any Award
Agreement to "termination of Service" or similar terms shall mean a "separation
from service." If any Award is or becomes subject to Section 409A, unless the
applicable Award Agreement provides otherwise, such Award shall be payable upon
the Participant’s "separation from service" within the meaning of Section 409A.
If any Award is or becomes subject to Section 409A and if payment of such Award
would be accelerated or otherwise triggered under a Change in Control, then the
definition of Change in Control shall be deemed modified, only to the extent
necessary to avoid the imposition of an excise tax under Section 409A, to mean a
"change in control event" as such term is defined for purposes of Section 409A.
 
(c)           Any adjustments made pursuant to Section 8.6 to Awards that are
subject to Section 409A shall be made in compliance with the requirements of
Section 409A, and any adjustments made pursuant to Section 8.6 to Awards that
are not subject to Section 409A shall be made in such a manner as to ensure that
after such adjustment, the Awards either (i) continue not to be subject to
Section 409A or (ii) comply with the requirements of Section 409A.
 
8.16           ERRONEOUSLY AWARDED COMPENSATION.
 
All Awards shall be subject to any incentive compensation recoupment policy
established from time to time by the Company, including any such policy
established to comply with the Dodd-Frank Wall Street Reform and Consumer
Protection Act.


8.17           UNFUNDED PLAN.


It is presently intended that the Plan shall be unfunded.  Except for reserving
a sufficient number of authorized shares of Stock, to the extent required by law
to meet the requirements of the Plan, the Company shall not be required to
establish any special or separate fund or to make any other segregation of
assets to assure the delivery of shares of Stock relating to Awards granted
pursuant to the Plan.


9.           QUALIFIED PERFORMANCE-BASED AWARDS.
 
9.1           GRANT OF QUALIFIED PERFORMANCE-BASED AWARDS.
 
If the Committee makes Awards (other than Options or SARs) that are designed to
qualify for the performance-based exception from the tax deductibility
limitations of Section 162(m) of the Code and any regulations promulgated
thereunder (a "Qualified Performance-Based Award"), such Awards shall be subject
to the attainment of performance goals related to one or more of the following
performance measures and business metrics: earnings before interest and taxes,
earnings before interest, taxes, depreciation and amortization, stock price,
revenue, net revenue, gross margin, net income, operating earnings or income,
revenue backlog, economic value added, customer satisfaction, cost control or
expense reduction, attainment of identified business opportunities, earnings per
share, return on operating assets or capital, return on net assets, economic
profit, appreciation in fair market value, volume/production, employee
retention, cash flow (e.g., operating cash flow, free cash flow, discounted cash
flow return on investment), market share, return to stockholders, cost
management, business growth through market and technology extension, safety,
improvement in technology and quality leadership, business processes, and
organizational effectiveness and operational excellence, in each case, absolute
or relative to a peer group or index.
 
9.2           PERFORMANCE GOALS
 
(a)           The performance goals established for the performance period
established by the Committee shall be objective (as that term is described in
regulations under Section 162(m) of the Code), and will be established in
writing by the Committee not later than ninety (90) days after the beginning of
the applicable performance period (but in no event after twenty-five percent
(25%) of the performance period has elapsed), and while the outcome as to the
performance goals is substantially uncertain. The performance goals established
by the Committee will be based on one or more of the performance measures and
business metrics set forth in Section 9.1 and any of such performance measures
and business metrics may be used to measure the performance of the Company as a
whole or of any business unit, division, acquired business, minority investment,
partnerships or joint venture of the Company.  The Committee may specify any
reasonable definition of the performance measures and business metrics it
uses.  A Participant otherwise entitled to receive a Qualified Performance-Based
Award for any performance period will not receive a settlement or payment of
such Award until the Committee has determined that the applicable performance
goals have been attained. The Committee may adjust in its sole discretion the
performance goals applicable to any Awards to reflect any unusual or
non-recurring events, including, but not limited to, exogenous events, financing
activities, acquisitions, divestitures, recapitalizations (including stock
splits and dividends), impact of charges for restructurings, discontinued
operations, the cumulative effects of accounting or tax changes, and other
extraordinary items, each as defined by generally accepted accounting principles
or as identified in the Company’s financial statements, notes to the financial
statements, management’s discussion and analysis or other the Company’s filings
with the Securities and Exchange Commission, provided that in the case of
performance goals applicable to any Qualified Performance-Based Awards, such
adjustment does not violate Section 162(m) of the Code. However, the Committee
may not in any event increase the amount of compensation payable to a covered
employee (within the meaning of Section 162(m) of the Code) upon attainment of a
performance goal above the maximum amount approved by the Committee.


(b)           In the event that the Committee determines that it is advisable to
grant Awards that may not qualify as Performance-Based Awards, the Committee may
grant such Awards without satisfying the requirements of Section 162(m) of the
Code, to the extent consistent with its other compensation objectives.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
10.           DISCONTINUANCE, CANCELLATION, AMENDMENT AND TERMINATION
 
(a)           The Committee may at any time discontinue granting Awards under
the Plan.  The Board or the Committee may at any time or times amend the Plan or
any outstanding Award, provided that no such amendment (other than an amendment
made to comply with applicable law, including without limitation Section 409A,
stock exchange listing standards or accounting rules) would materially impair
the rights of a Participant with respect to a previously granted Award without
such Participant’s consent.  The Committee may at any time terminate the Plan as
to any further grants of Awards.  Except to the extent expressly required or
permitted by the Plan, no amendment to the Plan or any outstanding Award will,
without the approval of the stockholders of the Company, (a) increase the
maximum number of shares available under the Plan, (b) extend the time within
which Awards may be granted, (c) permit the Company to reprice any outstanding
Option or SAR, (d) otherwise effect an action that would require stockholder
approval under applicable law or the listing standards of Nasdaq or (e) amend
the provisions of this Section 10, and no amendment or termination of the Plan
may adversely affect the rights of any Participant (without his or her consent)
under any Award previously granted.
 
(b)           Subject to the immediately preceding paragraph, the Committee, to
the extent it deems necessary or advisable in its sole discretion, reserves the
right, but shall not be required, to unilaterally amend or modify the Plan and
any Award granted under the Plan so that the Award qualifies for exemption from
or complies with Section 409A; provided, however, that the Committee makes no
representations that Awards granted under the Plan shall be exempt from or
comply with Section 409A and makes no undertaking to preclude Section 409A from
applying to Awards granted under the Plan.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
APPENDIX A TO 2012 OMNIBUS INCENTIVE PLAN


A "Change in Control" shall be deemed to have occurred if:


(a)           any "person" as such term is used in Sections 13(d) and 14(d) of
the 1934 Act (other than (i) the Company, (ii) any subsidiary of the Company,
(iii) any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or of any subsidiary of the Company, or (iv) any
company owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
is or becomes the "beneficial owner" (as defined in Section 13(d) of the 1934
Act), together with all Affiliates and Associates (as such terms are used in
Rule 12b-2 of the General Rules and Regulations under the 1934 Act) of such
person, directly or indirectly, of securities of the Company representing thirty
percent (30%) or more of the combined voting power of the Company's then
outstanding securities; or


(b)           the consummation of a merger or consolidation of the Company with
any other company, other than (i) a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), in combination with the
ownership of any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any subsidiary of the Company, at least sixty
percent (60%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) after which no "person"
(with the method of determining "beneficial ownership" used in clause (a) of
this definition) owns more than thirty percent (30%) of the combined voting
power of the securities of the Company or the surviving entity of such merger or
consolidation; or


(c)           during any period of two consecutive years (not including any
period prior to the execution of the Plan), individuals who at the beginning of
such period constitute the Board, and any new director (other than a director
designated by a person who has conducted or threatened a proxy contest, or has
entered into an agreement with the Company to effect a transaction described in
clause (a), (b) or (d) of this definition) whose election by the Board or
nomination for election by the Company's stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved cease for any reason to constitute at least
a majority thereof; or


(d)           the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets.




 
 
9
